
	
		I
		111th CONGRESS
		2d Session
		H. R. 6552
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Food Safety Administration to protect
		  the public health by preventing food-borne illness, ensuring the safety of
		  food, improving research on contaminants leading to food-borne illness, and
		  improving security of food from intentional contamination, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Single Food Safety Agency Act
			 of 2010.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Establishment of Food Safety Administration
					Sec. 101. Establishment of Food Safety
				Administration.
					Sec. 102. Consolidation of separate food safety and inspection
				services and agencies.
					Sec. 103. Additional duties of the Administration.
					Title II—Administration and Enforcement
					Sec. 201. Administration of national program.
					Sec. 202. Criminal penalties.
					Sec. 203. Civil penalties for violations.
					Title III—Implementation
					Sec. 301. Definition of transitional period.
					Sec. 302. Reorganization plan.
					Sec. 303. Transitional authorities.
					Sec. 304. Savings provisions.
					Sec. 305. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Food Safety Administration
			 established under section 101(a)(1).
			(2)AdministratorThe
			 term Administrator means the Administrator of Food Safety
			 appointed under section 101(a)(3).
			(3)AgencyThe
			 term agency has the meaning given that term in section 551 of
			 title 5, United States Code.
			(4)ContaminantThe
			 term contaminant includes a bacterium, chemical, natural or
			 manufactured toxin, virus, parasite, prion, physical hazard, or other human
			 pathogen that when found on or in food can cause human illness, injury, or
			 death.
			(5)ContaminationThe
			 term contamination refers to a presence of a contaminant in
			 food.
			(6)Food
				(A)In
			 generalThe term food means a product intended to be
			 used for food or drink for a human or an animal.
				(B)InclusionsThe
			 term food includes any product (including a meat food product, as
			 defined in section 1(j) of the Federal Meat Inspection Act (21 U.S.C. 601(j))),
			 capable for use as human food that is made in whole or in part from any animal,
			 including cattle, sheep, swine, or goat, or poultry (as defined in section 4 of
			 the Poultry Products Inspection Act (21 U.S.C. 453)), and animal feed.
				(C)ExclusionThe
			 term food does not include dietary supplements, as defined in
			 section 6(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 321(ff)).
				(7)Food
			 establishment
				(A)In
			 generalThe term food establishment means a foreign
			 or domestic slaughterhouse, factory, warehouse, or facility that processes food
			 or a facility that holds, stores, or transports food or food
			 ingredients.
				(B)ExclusionsFor
			 the purposes of registration, the term food establishment does not
			 include a farm, restaurant, other retail food establishment, nonprofit food
			 establishment in which food is prepared for or served directly to the consumer,
			 or fishing vessel (other than a fishing vessel engaged in processing, as that
			 term is defined in section 123.3 of title 21, Code of Federal
			 Regulations).
				(8)Food safety
			 lawThe term food safety law means—
				(A)the provisions of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) related to and
			 requiring the safety, labeling, and inspection of food, infant formulas, food
			 additives, pesticide residues, and other substances present in food under that
			 Act;
				(B)the provisions of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of any
			 other Act that are administered by the Center for Veterinary Medicine of the
			 Food and Drug Administration;
				(C)the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.);
				(D)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.);
				(E)the Egg Products
			 Inspection Act (21 U.S.C. 1031 et seq.);
				(F)the Sanitary Food
			 Transportation Act of 1990 (49 U.S.C. App. 2801 et seq.);
				(G)the provisions
			 enacted by the Sanitary Food Transportation Act of 2005 (subtitle B of title
			 VII of Public Law 109–59);
				(H)the provisions of
			 the Humane Methods of Slaughter Act of 1978 (Public Law 95–448) administered by
			 the Food Safety and Inspection Service;
				(I)the provisions of
			 this Act; and
				(J)such other
			 provisions of law related to and requiring food safety, labeling, inspection,
			 and enforcement as the President designates by Executive order as appropriate
			 to include within the jurisdiction of the Administration.
				(9)ProcessThe
			 term process or processing means the commercial
			 harvesting, slaughter, packing, preparation, or manufacture of food.
			(10)StateThe
			 term State means any of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and any other territory or possessions of the
			 United States.
			IEstablishment of
			 Food Safety Administration
			101.Establishment
			 of Food Safety Administration
				(a)Establishment
					(1)In
			 generalThere is established in the executive branch an agency to
			 be known as the Food Safety Administration.
					(2)StatusThe
			 Administration shall be an independent establishment (as defined in section 104
			 of title 5, United States Code).
					(3)Head of
			 administrationThe Administration shall be headed by the
			 Administrator of Food Safety, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
					(b)Duties of
			 AdministratorThe Administrator shall—
					(1)administer and
			 enforce the food safety law;
					(2)serve as a
			 representative to international food safety bodies and discussions;
					(3)oversee
			 the—
						(A)implementation of
			 Federal food safety inspection, enforcement, and research efforts for the
			 purpose of protecting the public health;
						(B)development of
			 consistent and science-based standards for food safety;
						(C)prioritization of
			 Federal food safety efforts and deployment of Federal food safety resources to
			 achieve the greatest possible benefit in reducing food-borne illness;
						(D)coordination and
			 prioritization of food safety research and education programs with other
			 Federal agencies;
						(E)coordination of
			 the Federal response to food-borne illness outbreaks with other Federal and
			 State agencies; and
						(F)integration of
			 Federal food safety activities with State and local agencies and tribal
			 governments; and
						(4)promulgate
			 regulations as necessary and appropriate to perform the duties under this
			 subsection and to secure the food supply from all forms of contamination,
			 including intentional contamination.
					(c)Conforming
			 amendmentSection 5313 of title 5, United
			 States Code, is amended by inserting at the end the following new item:
					
						Administrator of Food
				Safety..
				102.Consolidation
			 of separate food safety and inspection services and agencies
				(a)Transfer of
			 functionsFor each Federal agency specified in subsection (b),
			 there are transferred to the Administration all functions that the head of the
			 Federal agency exercised on the day before the effective date of this Act
			 (including all related functions of any officer or employee of the Federal
			 agency) that relate to administration or enforcement of the food safety law, as
			 determined by the President.
				(b)Transferred
			 agenciesThe Federal agencies referred to in subsection (a)
			 are—
					(1)the Food Safety
			 and Inspection Service of the Department of Agriculture;
					(2)the Center for
			 Food Safety and Applied Nutrition of the Food and Drug Administration;
					(3)the part of the
			 Agriculture Marketing Service that administers shell egg surveillance services
			 established under the Egg Products Inspection Act (21 U.S.C. 1031 et
			 seq.);
					(4)the resources and
			 facilities of the Office of Regulatory Affairs of the Food and Drug
			 Administration, to the extent that such resources and facilities are for the
			 purpose of administering and conducting inspections of food establishments and
			 imports;
					(5)the resources and facilities of the Office
			 of the Commissioner of the Food and Drug Administration, to the extent such
			 resources and facilities support—
						(A)the Center for
			 Food Safety and Applied Nutrition;
						(B)the Center for
			 Veterinary Medicine; and
						(C)the facilities and
			 resources of the Office of Regulatory Affairs described in paragraph
			 (4);
						(6)the Center for
			 Veterinary Medicine of the Food and Drug Administration;
					(7)the resources and
			 facilities of the Environmental Protection Agency, to the extent such resources
			 and facilities are for the purpose of controlling and regulating pesticide
			 residues in food;
					(8)the part of the
			 Research, Education, and Economics mission area of the Department of
			 Agriculture related to food safety and animal feed research;
					(9)the part of the
			 National Marine Fisheries Service of the National Oceanic and Atmospheric
			 Administration of the Department of Commerce that administers the seafood
			 inspection program;
					(10)the Animal and
			 Plant Inspection Health Service of the Department of Agriculture; and
					(11)such other
			 offices, services, or agencies as the President designates by Executive order
			 to carry out this Act.
					103.Additional
			 duties of the Administration
				(a)Officers and
			 employeesThe Administrator may—
					(1)appoint officers
			 and employees for the Administration in accordance with the provisions of title
			 5, United States Code, relating to appointment in the competitive service;
			 and
					(2)fix the
			 compensation of those officers and employees in accordance with chapter 51 and
			 with subchapter III of chapter 53 of that title, relating to classification and
			 General Schedule pay rates.
					(b)Experts and
			 consultantsThe Administrator may—
					(1)procure the
			 services of temporary or intermittent experts and consultants as authorized by
			 section
			 3109 of title 5, United States Code; and
					(2)pay in connection
			 with those services the travel expenses of the experts and consultants,
			 including transportation and per diem in lieu of subsistence while away from
			 the homes or regular places of business of the individuals, as authorized by
			 section 5703 of that title.
					(c)Bureaus,
			 offices, and divisionsThe Administrator may establish within the
			 Administration such bureaus, offices, and divisions as the Administrator
			 determines are necessary to perform the duties of the Administrator.
				(d)Advisory
			 committees
					(1)In
			 generalThe Administrator shall establish advisory committees
			 that consist of representatives of scientific expert bodies, academics,
			 industry specialists, and consumers.
					(2)DutiesThe
			 duties of an advisory committee established under paragraph (1) may include
			 developing recommendations for the development of new processes, research,
			 communications, performance standards, and inspection that relate to food
			 safety.
					IIAdministration
			 and Enforcement
			201.Administration
			 of national program
				(a)In
			 generalThe Administrator shall—
					(1)administer a
			 national food safety program (referred to in this section as the
			 program) to protect public health; and
					(2)ensure that
			 persons who produce or process food comply with Federal laws and regulations to
			 prevent or minimize food safety hazards related to their products.
					(b)Comprehensive
			 analysis
					(1)Initial
			 analysisNot later than one year after the date of the enactment
			 of this Act, the Administrator shall conduct a comprehensive analysis of the
			 hazards associated with different food and with the processing of different
			 food, including the identification and evaluation of—
						(A)the severity of
			 the potential health risks;
						(B)the sources and specific points of
			 potential contamination in the food supply chain that may render food
			 unsafe;
						(C)the potential for
			 persistence, multiplication, or concentration of naturally occurring or added
			 contaminants in food;
						(D)opportunities
			 across the food production, processing, distribution, and retail system to
			 reduce potential health risks; and
						(E)opportunities for
			 intentional contamination.
						(2)UpdatesThe
			 administrator shall update the analysis under
			 paragraph (1) on an annual
			 basis.
					(c)Program
			 development and implementation
					(1)Use of analysis
			 resultsIn developing the program, the Administrator shall take
			 into account the results of the analysis under
			 subsection (b).
					(2)Program
			 elementsIn carrying out the program, the Administrator
			 shall—
						(A)adopt and
			 implement a national system for the registration of food establishments and
			 regular unannounced inspection of food establishments;
						(B)revise such
			 system, as necessary, based on updates to the analysis under
			 subsection (b)(1);
						(C)enforce the
			 adoption of process controls in food establishments, based on best available
			 scientific and public health considerations and best available
			 technologies;
						(D)establish and
			 enforce science-based standards for—
							(i)limiting the
			 presence of contaminants in food; and
							(ii)safety and
			 sanitation in the processing and handling of food;
							(E)conduct, on an
			 ongoing basis, a statistically valid sampling program to ensure that—
							(i)food
			 industry programs and procedures that prevent food contamination are effective;
			 and
							(ii)food meets the
			 standards established under this Act;
							(F)implement
			 procedures and requirements to ensure the safety and security of imported
			 food;
						(G)coordinate with
			 other agencies and State or local governments in carrying out the inspection,
			 enforcement, research, and monitoring of food establishments required by
			 Federal food safety laws;
						(H)use data made
			 available under
			 subsection (d) to—
							(i)assess the health
			 risks associated with the human consumption of food; and
							(ii)evaluate the need for additional
			 surveillance data and studies.
							(I)develop public
			 education risk communication and advisory programs;
						(J)implement a basic
			 and applied research program to further the purposes of this Act; and
						(K)coordinate and
			 prioritize food safety research and educational programs with other agencies,
			 including State or local agencies.
						(d)Availability of
			 dataUpon the request of the
			 Administrator, the head of that department or agency of the United States shall
			 provide the Administrator with access to data which is necessary to enable the
			 Administrator to carry out the Administrator’s responsibilities under Act. Such
			 data includes surveillance data from the Centers for Disease Control and
			 Prevention.
				202.Criminal
			 penaltiesSection 303(a) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended—
				(1)in paragraph (1),
			 by striking Any and inserting Except as provided in
			 paragraph (2) or (3), any; and
				(2)by adding at the
			 end the following:
					
						(3)Notwithstanding
				paragraph (1) of this section, any person who knowingly violates paragraph (a),
				(b), (c), (k), or (v) of section 301 with respect to any food that is
				misbranded or adulterated shall be imprisoned for not more than 10 years or
				fined in accordance with title 18, United States Code, or
				both.
						.
				203.Civil penalties
			 for violations
				(a)In
			 general
					(1)ViolationsSubject to subsection (b)(1), any person
			 who violates the food safety law (including a regulation promulgated or order
			 issued under a Federal food safety law) shall be subject to a civil monetary
			 penalty, for each such violation, of not more than—
						(A)in the case of an individual, $20,000, not
			 to exceed $50,000 for all such violations adjudicated in a single proceeding;
			 and
						(B)in the case of any other person $250,000,
			 not to exceed $1,000,000 for all such violations adjudicated in a single
			 proceeding.
						(2)Knowing
			 violationsSubject to
			 subsection (b)(1), any person who knowingly violates the food safety law shall
			 be subject to a civil monetary penalty, for each such violation, of not more
			 than—
						(A)in the case of an individual, $50,000, not
			 to exceed $100,000 for all such violations adjudicated in a single proceeding;
			 and
						(B)in the case of any other person, $500,000,
			 not to exceed $7,500,000 for all such violations adjudicated in a single
			 proceeding.
						(3)Separate
			 violationsFor purposes of
			 paragraphs (1) and (2), each day during which a violation of the food safety
			 law continues shall be considered to be a separate violation.
					(b)Treatment of
			 other applicable penalties
					(1)ExceptionsNotwithstanding
			 subsection (a), with respect to a violation, a person shall not be subject to a
			 civil monetary penalty under this section if such person is subject to a civil
			 monetary penalty under—
						(A)section 303(f)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(f)(2)) for the same
			 violation; or
						(B)section 12(c) of
			 the Egg Products Inspection Act (21 U.S.C. 1014(c)).
						(2)Remedies not
			 exclusiveSubject to
			 paragraph (1), the remedies provided in
			 this section may be in addition to, and not exclusive of, other remedies that
			 may be available.
					(c)Judicial
			 Review
					(1)In
			 generalAn order assessing a civil penalty under subsection (a)
			 shall be a final order unless the person—
						(A)not later than 30
			 days after the effective date of the order, files a petition for judicial
			 review of the order in the United States court of appeals for the circuit in
			 which that person resides or has its principal place of business or the United
			 States Court of Appeals for the District of Columbia; and
						(B)simultaneously
			 serves a copy of the petition by certified mail to the Administrator.
						(2)Filing of
			 recordNot later than 45 days after the service of a copy of the
			 petition under paragraph (1)(B), the Administrator shall file in the court a
			 certified copy of the administrative record upon which the order was
			 issued.
					(3)Standard of
			 reviewThe findings of the Administrator relating to the order
			 shall be set aside only if found to be unsupported by substantial evidence on
			 the record as a whole.
					(d)Collection
			 Actions for Failure To Pay
					(1)In
			 generalIf any person fails to pay a civil penalty assessed under
			 subsection (a) after the order assessing the penalty has become a final order,
			 or after the court of appeals described in subsection (c) has entered final
			 judgment in favor of the Administrator, the Administrator shall refer the
			 matter to the Attorney General, who shall institute in a United States district
			 court of competent jurisdiction a civil action to recover the amount
			 assessed.
					(2)Limitation on
			 reviewIn a civil action under paragraph (1), the validity and
			 appropriateness of the order of the Administrator assessing the civil penalty
			 shall not be subject to judicial review.
					(e)Penalties Paid
			 Into AccountThe Administrator—
					(1)shall deposit
			 penalties collected under this section in an account in the Treasury;
			 and
					(2)may use the funds
			 in the account, without further appropriation or fiscal year limitation—
						(A)to carry out
			 enforcement activities under the food safety law; or
						(B)to provide
			 assistance to States to inspect retail commercial food establishments or other
			 food or firms under the jurisdiction of State food safety programs.
						(f)Effective
			 DateThis section shall apply to violations committed on or after
			 the date of the enactment of this Act.
				IIIImplementation
			301.Definition of
			 transitional periodFor
			 purposes of this title, the term transition period means the
			 12-month period beginning on the effective date of this Act.
			302.Reorganization
			 plan
				(a)Submission of
			 planNot later than 180 days after the effective date of this
			 Act, the President shall transmit to the appropriate congressional committees a
			 reorganization plan regarding the following:
					(1)The transfer of
			 agencies, personnel, assets, and obligations to the Administration pursuant to
			 this Act.
					(2)Any consolidation,
			 reorganization, or streamlining of agencies transferred to the Administration
			 pursuant to this Act.
					(b)Plan
			 elementsThe plan transmitted under subsection (a) shall contain,
			 consistent with this Act, such elements as the President determines
			 appropriate, including the following:
					(1)Identification of
			 any functions of agencies designated to be transferred to the Administration
			 pursuant to this Act that will not be transferred to the Administration under
			 the plan.
					(2)Specification of
			 the steps to be taken by the Administrator to organize the Administration,
			 including the delegation or assignment of functions transferred to the
			 Administration among the officers of the Administration in order to permit the
			 Administration to carry out the functions transferred under the plan.
					(3)Specification of
			 the funds available to each agency that will be transferred to the
			 Administration as a result of transfers under the plan.
					(4)Specification of
			 the proposed allocations within the Administration of unexpended funds
			 transferred in connection with transfers under the plan.
					(5)Specification of
			 any proposed disposition of property, facilities, contracts, records, and other
			 assets and obligations of agencies transferred under the plan.
					(6)Specification of
			 the proposed allocations within the Administration of the functions of the
			 agencies and subdivisions that are not related directly to ensuring the safety
			 of food.
					(c)Modification of
			 planThe President may, on the basis of consultations with the
			 appropriate congressional committees, modify, or revise any part of the plan
			 until that part of the plan becomes effective in accordance with subsection
			 (d).
				(d)Effective
			 date
					(1)In
			 generalThe reorganization plan described in this section,
			 including any modifications or revisions of the plan under subsection (c),
			 shall become effective for an agency on the earlier of—
						(A)the date specified
			 in the plan (or the plan as modified pursuant to subsection (c)), except that
			 such date may not be earlier than 90 days after the date the President has
			 transmitted the reorganization plan to the appropriate congressional committees
			 pursuant to subsection (a); or
						(B)the end of the
			 transition period.
						(2)Statutory
			 constructionNothing in this subsection may be construed to
			 require the transfer of functions, personnel, records, balances of
			 appropriations, or other assets of an agency on a single date.
					(3)Supercedes
			 existing lawParagraph (1) shall apply notwithstanding section
			 905(b) of title 5, United States Code.
					303.Transitional
			 authorities
				(a)Provision of
			 assistance by officialsUntil the transfer of an agency to the
			 Administration, any official having authority over or function relating to the
			 agency immediately before the effective date of this Act shall provide the
			 Administrator such assistance, including the use of personnel and assets, as
			 the Administrator may request in preparing for the transfer and integration of
			 the agency to the Administration.
				(b)Services and
			 personnelDuring the transition period, upon the request of the
			 Administrator, the head of any executive agency may, on a reimbursable basis,
			 provide services or detail personnel to assist with the transition.
				(c)Acting
			 officials
					(1)In
			 generalDuring the transition period, pending the advice and
			 consent of the Senate to the appointment of an officer required by this Act to
			 be appointed by and with such advice and consent, the President may designate
			 any officer whose appointment was required to be made by and with such advice
			 and consent and who was such an officer immediately before the effective date
			 of this Act (and who continues to be in office) or immediately before such
			 designation, to act in such office until the same is filled as provided in this
			 Act.
					(2)CompensationWhile
			 acting pursuant to paragraph (1), such officers shall receive compensation at
			 the higher of—
						(A)the rates provided
			 by this Act for the respective offices in which they act; or
						(B)the rates provided
			 for the offices held at the time of designation.
						(3)LimitationNothing
			 in this Act shall be construed to require the advice and consent of the Senate
			 to the appointment by the President to a position in the Administration of any
			 officer whose agency is transferred to the Administration pursuant to this Act
			 and whose duties following such transfer are germane to those performed before
			 such transfer.
					(d)Transfer of
			 personnel, assets, obligations, and function
					(1)In
			 generalConsistent with
			 section
			 1531 of title 31, United States Code, the personnel, assets,
			 liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds that relate to the
			 functions transferred under subsection (a) from a Federal agency shall be
			 transferred to the Administration.
					(2)Unexpended
			 fundsUnexpended funds transferred under this subsection shall be
			 used by the Administration only for the purposes for which the funds were
			 originally authorized and appropriated.
					304.Savings
			 provisions
				(a)Completed
			 administrative actionsThe enactment of this Act or the transfer
			 of functions under this Act shall not affect any order, determination, rule,
			 regulation, permit, personnel action, agreement, grant, contract, certificate,
			 license, registration, privilege, or other administrative action issued, made,
			 granted, or otherwise in effect or final with respect to that agency on the day
			 before the transfer date with respect to the transferred functions.
				(b)Pending
			 proceedingsSubject to the authority of the Administrator under
			 this Act—
					(1)pending
			 proceedings in an agency, including notices of proposed rulemaking, and
			 applications for licenses, permits, certificates, grants, and financial
			 assistance, shall continue notwithstanding the enactment of this Act or the
			 transfer of the agency to the Administration, unless discontinued or modified
			 under the same terms and conditions and to the same extent that such
			 discontinuance could have occurred if such enactment or transfer had not
			 occurred; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner on the same terms as if this Act had not
			 been enacted or the agency had not been transferred, and any such order shall
			 continue in effect until amended, modified, superceded, terminated, set aside,
			 or revoked by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
					(c)Pending civil
			 actionsSubject to the authority of the Administrator under this
			 Act, any civil action commenced with regard to that agency pending before that
			 agency on the day before the transfer date with respect to the transferred
			 functions shall continue notwithstanding the enactment of this Act or the
			 transfer of an agency to the Administration.
				(d)References
					(1)In
			 generalAfter the transfer of functions from a Federal agency
			 under this Act, any reference in any other Federal law, Executive order, rule,
			 regulation, directive, document, or other material to that Federal agency or
			 the head of that agency in connection with the administration or enforcement of
			 the food safety laws shall be deemed to be a reference to the Administration or
			 the Administrator, respectively.
					(2)Statutory
			 reporting requirementsStatutory reporting requirements that
			 applied in relation to such an agency immediately before the effective date of
			 this Act shall continue to apply following such transfer if they refer to the
			 agency by name.
					305.Authorization
			 of appropriations
				(a)In
			 generalSubject to subsection
			 (b), there are authorized to be appropriated such sums as are necessary to
			 carry out this Act.
				(b)Limitation on
			 authorization of appropriationsFor the fiscal year that includes
			 the effective date of this Act, the amount authorized to be appropriated to
			 carry out this Act shall not exceed—
					(1)the amount
			 appropriated for that fiscal year for the Federal agencies identified in
			 section 102(b) for the purpose of administering or enforcing the food safety
			 law, if such appropriations have been made before the date of the enactment of
			 this Act; or
					(2)the amount
			 appropriated for those agencies for that purpose for the preceding fiscal year,
			 if, as of the effective date of this Act, appropriations for those agencies for
			 the fiscal year that includes the effective date have not yet been made.
					
